DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive.	On page 11, lines 8-28 Applicant argues, “Platzer was not, however, cited for modifying a control signal in the manner required by the claims based upon the type of material. Thus, while sensing of material type is disclosed by Platzer, the Examiner at page 7 of the Office Action expressly states that: ‘Platzer fails to specifically disclose the microprocessor is operably connected to said memory, said first material sensor, said second material sensor and the motor…’ The Examiner has thus admitted that Platzer fails to disclose controlling a cutting speed based upon the sensed type of material. Therefore, since there is no disclosure in Reid of controlling a cutting speed based upon the sensed type of material, the proposed combination fail to arrive at the claimed invention.”	The examiner respectfully disagrees because the statement of what Platzer fails to disclose is merely directed to Platzer being silent specifically with regards to ‘the microprocessor [being] operably connected to said memory, said first material sensor, said second material sensor and the motor.’ Platzer includes all of these limitations but does not disclose the structures of Platzer which correspond to the microprocessor are “operably connected to” to the other recited structures. There is no admission that [b]y virtue of the power tool being equipped with means of detecting the type of material of the respective workpiece to be machined, a large number of the options provided by the power tool for optimizing the work may be used purposefully and in many cases without any kind of intervention by the user… The options discussed include for example, with regard to the type of material of the respective workpiece, providing an automatic adaptation of the rotational speed or stroke rate by the power tool…” (Platzer, page 3, lines 4-19). In other words, Plazter using the means of detecting the type of material of the respective workpiece to be machined to provide automatic adaptation of the rotational speed of the power tool with respect to the detected workpiece.	Additionally, Reid is not specifically used to teach a “controlling of a cutting speed based upon the sensed type of material.” Reid is utilized to show that it is known in the art of power tools for microprocessors to be ‘operably connected’ to the other operating structures of the power tool including the sensing system, the control system and the memory with includes various power tool operating parameters that are selected in response to workpiece characteristics. 	On page 12, lines 1-6 Applicant argues, “Moreover, Claim 10 (as well as claim 26) requires determining a location of an inhomogeneity in the workpiece when the first output indicates the metal material is present and the second output indicates that the non-metallic material is present. The examiner has failed to provide any reference that disclosed this limitation. Rather, the Examiner (with respect to claim 26) simply argues that the modification could be done based upon Platzer’s statement regarding using the Please note: The first sensor provides an additional signal (i.e. third signal) 	in response to a metallic object within a non-metallic work piece, thereby determining 	the location of the inhomogeneity, since the power tool of Platzer is capable of 	sensing both metal and wood, and the Platzer’s sensors are located on the front 	surface of the power tool, the device as modified above, is suitable for determining the 	presence and location of a metal inclusion within a work piece, particularly if the power 	tool is being used to saw a piece of wood. Therefore, Platzer may be used in 	combination with safety queries to protect the power tool (Platzer, page, 4 lines 20-21).	In other words, as the tool of Plazter is moved across the workpiece, the sensors set forth therein are detecting what type of material is in the area of the workpiece directly proceeding the tool. If the workpiece is generally comprised of wood and the tool detects an inhomogeneity, such as a nail or other metallic substance embedded therein, the location of the inhomogeneity will have been “located” and the tool can adjust the operating speed of the saw blade to protect the power tool. Therefore, the tool of Platzer can be said to determine the location of an inhomogeneity in the workpiece when one sensor output indicates a metallic material is present when another sensor output indicates a non-metallic material is present.	On page 12, lines 11-14, Applicant argues, Additionally, as discussed at page 29 .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                             February 23, 2021

/Jason Daniel Prone/Primary Examiner, Art Unit 3724